                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  )        Case No. 19-00143-01-CR-W-BP
                                                    )
FAHEEM L. BOWERS,                                   )
                                                    )
                          Defendant.                )

     ORDER AND OPINION (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
      RECOMMENDATION, (2) GRANTING GOVERNMENT’S MOTION TO DENY
    MOTIONS AS MOOT, AND (3) DENYING DEFENDANT’S MOTIONS TO SUPPRESS
            AND FOR HEARING PURSUANT TO FRANKS v. DELAWARE

          Defendant has been charged with one count of possessing cocaine with intent to distribute

and one count of possessing marijuana with intent to distribute. He filed (1) a Motion to Suppress,

directed to evidence obtained from the search of his cell phone, and (2) a motion for a hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978), in connection with his Motion to Suppress.

The Government responded with a motion asking that Defendant’s motions be denied as moot.

The Honorable Lajuana M. Counts, United States Magistrate Judge for this District, reviewed the

parties’ written arguments and on January 28, 2021, she issued a Report recommending that the

Government’s motion be granted and that both of Defendant’s motions be denied as moot. (Doc.

107.) Defendant filed a timely objection, the Government responded, and Defendant has filed a

reply.1




1
 Until recently, Defendant was represented by counsel. Defendant’s attorney filed the motions and the objection to
Judge Counts’s Report and Recommendation. Defendant, acting pro se, filed the Reply Suggestions. (Doc. 115.) On
March 5, 2021, Defendant’s request to represent himself was granted. (Doc. 113.) The Court makes clear that in
considering the issues it has considered Defendant’s pro se Reply Suggestions.



            Case 4:19-cr-00143-BP Document 116 Filed 03/11/21 Page 1 of 4
       The Court has conducted a de novo review as required by 28 U.S.C. § 636(b)(1) and has

reviewed the parties’ submissions to Judge Counts and the briefing following her issuance of the

Report. The Court now adopts the Report as the Order of the Court, grants the Government’s

motion to deny Defendant’s motions as moot, and denies the Motion to Dismiss and the Motion

for a Franks hearing. The Court’s rationale is intended to augment, not replace, the Report.

       The most that Defendant could obtain from his motions is an order precluding the

Government from using evidence from the cellphone – but that outcome is already assured because

the Government has committed that it will not use evidence obtained from Defendant’s cell phone

at trial. Under these circumstances, there is no value to be derived from, or need for, a judicial

order. See, e.g., United States v. Aleman, 548 F.3d 1158, 1167 (8th Cir. 2008) (Declining to review

denial of motion to suppress defendant’s statements, explaining that the “challenge is moot

because the government did not use any part of his statement at the trial.”); United States v.

Christenson, 549 F.2d 53, 57 n.2 (8th Cir. 1977) (Court of Appeals declined to evaluate legality

of search of apartment because no evidence from the search was introduced at trial).

       Defendant presents several arguments to justify a ruling despite the Government’s pledge,

but the Court does not find them persuasive. He contends that he might not have been arrested if

the search had not occurred, but he was arrested before the cell phone was searched. Indeed, it

was during the search following his arrest that his phone was found. Relatedly, Defendant suggests

that there was not probable cause to arrest him without the information on the cell phone; again,

the argument ignores the fact that Defendant was already arrested when the cell phone was

discovered. Moreover, beyond speculating that he would not have been arrested Defendant does

not separately challenge the legality of his arrest or, more importantly, challenge the discovery of

any other evidence resulting from his arrest. Defendant further speculates that he would not have



                                                 2

          Case 4:19-cr-00143-BP Document 116 Filed 03/11/21 Page 2 of 4
been indicted without evidence from the cellphone because there would not have been evidence

connecting him to the drugs that were found before his arrest. Assuming (without deciding) that

Defendant’s characterization is correct, a favorable ruling on Defendant’s motions would only

preclude use of the evidence at trial and would not affect the indictment.

       Defendant also contends the ruling is contrary to decisions from the Eighth Circuit

(notwithstanding the Eighth Circuit’s actions in Aleman and Christenson, cited above). However,

these decisions do not dictate a different outcome, and two of them actually support the Court’s

conclusion. In United States v. Brown, 584 F.2d 252 (8th Cir. 1978), four different search warrants

were executed and three of them were challenged as lacking probable cause. With respect to two

of the challenged warrants, the Eighth Circuit cited Christenson and held that “[t]he fruits of these

latter searches were not offered into evidence by the government, and we do not consider it

necessary to examine the sufficiency of the affidavits offered in their support. As evidence was

not introduced as a result of these searches, there is nothing upon which the exclusionary rule can

operate.” Brown, 584 F.2d at 255 (quotation omitted). In United States v. Walker, 111 F.3d 136

(8th Cir. 1997), the Eighth Circuit considered the denial of the defendant’s motion to suppress the

results of a lineup identification but cited Brown to hold that the defendant’s “motion to suppress

physical evidence is moot as the challenged physical evidence was not introduced at trial.” Walker,

111 F.3d at *1 n.2.

       Defendant correctly observes that in United States v. Boston, 494 F.34d 660 (8th Cir. 2007),

the Eighth Circuit considered a motion to suppress that was alleged to be moot because the charges

supported by the challenged evidence had been dismissed. But the rationale does not apply here;

the court held “that the issue is not moot because the evidence may have been considered in

imposing the special conditions of supervised release about which Boston complains.” Boston,



                                                 3

          Case 4:19-cr-00143-BP Document 116 Filed 03/11/21 Page 3 of 4
494 F.3d at 666. Thus, the motion was not moot because the evidence in question had a role in

subsequent stages of the case.2 The situation described in Boston is not present here.3

         Defendant already has all the relief he could hope to obtain from his motions and a further

ruling from the Court would have no practical effect. This renders his motions moot. Therefore,

the Court OVERRULES Defendant’s objections, (Doc. 109), ADOPTS Judge Counts’s Report

and Recommendation, (Doc. 107), as the Order of the Court, GRANTS the Government’s motion

to deny Defendant’s motions as moot, (Doc. 93), and DENIES the Motion to Suppress, (Doc. 39),

and the Motion for a Franks hearing, (Doc. 42).

         The Clerk of Court shall mail a copy of this Order to:

Faheem Bowers
34019-045
Leavenworth Detention Center
100 Highway Terrace
Leavenworth, KS 66048


IT IS SO ORDERED.


                                                                /s/ Beth Phillips
                                                                BETH PHILLIPS, CHIEF JUDGE
DATE: March _11_, 2021                                          UNITED STATES DISTRICT COURT




2
  The Government contends that Boston is not controlling because the “decision apparently failed to recognize the
principle that the exclusionary rule does not apply at sentencing.” (Doc. 110, p. 7.) The Court need not consider this
argument.
3
  Defendant also emphasizes the Supreme Court’s decision in Riley v. California, 573 U.S. 373 (2014), which
addresses the need to obtain a warrant before searching a cell phone. While Riley is relevant to the substantive issues
involving the search’s legality, it has no bearing on whether the issue is moot given that evidence from the cell phone
will not be used at trial.

                                                          4

            Case 4:19-cr-00143-BP Document 116 Filed 03/11/21 Page 4 of 4
